Case 1:19-cv-21875-FAM Document 1 Entered on FLSD Docket 05/09/2019 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRIT OF FLORIDA
                                    MIAMI DIVISION

                            CASE NO. _________________________


 PEPINE L. THOMAS,

        Plaintiff,

 v.

 AFP 103 MANAGEMENT CORP.
 d/b/a AFP MANAGEMENT CORP.,
 a foreign corporation,

        Defendant.

 _____________________________________/

                                    NOTICE OF REMOVAL

        Defendant, AFP 103 MANAGEMENT CORPORATION d/b/a AFP MANAGEMENT

 CORPORATION (“AFP”), pursuant to 28 U.S.C. §§ 1331, 1441(a), and 1446, files this Notice of

 Removal and, in doing so, shows this Court the following:

        1.      On April 3, 2019, Plaintiff filed a complaint in this action in the Eleventh Judicial

 District in and for Miami Dade County, Florida, Case No. 2019-010226 CA 07 (the “State Court

 Action”). Defendant was served with the summons and complaint in the State Court Action on April

 26, 2019. (A copy of the summons and complaint is attached as Exhibit A.) Therefore, this Notice

 of Removal is timely under 28 U.S.C. § 1446(b).

        2.      Because Plaintiff, in her complaint, alleges a single cause of action under the Family

 and Medical Leave Act, this Court has original jurisdiction under 28 U.S.C. § 1331 and, as such,

 removal is proper pursuant to 28 U.S.C. § 1441.
Case 1:19-cv-21875-FAM Document 1 Entered on FLSD Docket 05/09/2019 Page 2 of 3



           3.     Defendant, therefore, requests that the United States District Court for the Southern

 District of Florida issue such orders and process as are necessary to preserve its jurisdiction over this

 matter.

           Respectfully submitted this 9th day of May, 2019,

                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                 110 SE 6th Street, Suite 2600
                                                 Fort Lauderdale, FL 33301
                                                 Telephone: 954.728.1280
                                                 Facsimile: 954.728.1282

                                           By: /s/ Joelle C. Sharman
                                               JOELLE C. SHARMAN
                                               Florida Bar No. 0045070
                                               Joelle.Sharman@lewisbrisbois.com
                                               JUSTEN S. FISCHER, ESQ.
                                               Florida Bar No. 119150
                                               Justen.Fischer@Lewisbrisbois.com




                                                    2
Case 1:19-cv-21875-FAM Document 1 Entered on FLSD Docket 05/09/2019 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 9th 2019 the foregoing document was e-filed with the

 Clerk of the Court using CM/ECF, and sent via regular U.S. mail to the following:

                              Anthony Georges-Pierre, Esq.
                              Remer & Georges-Pierre, PLLC
                              44 West Flagler Street
                              Suite 2200
                              Miami, FL 33130
                              Attorneys for Plaintiff



                                     By:     /s/ Joelle C. Sharman
                                             JOELLE C. SHARMAN
                                             Florida Bar No. 0045070
                                             joelle.sharman@lewisbrisbois.com
                                             JUSTEN S. FISCHER, ESQ.
                                             Florida Bar No. 119150
                                             justen.fischer@lewisbrisbois.com




                                                3
